
	

114 HR 4348 IH: DC Personal Protection Reciprocity Act
U.S. House of Representatives
2016-01-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4348
		IN THE HOUSE OF REPRESENTATIVES
		
			January 7, 2016
			Mr. Schweikert (for himself, Mr. Gosar, Mr. Duncan of South Carolina, Mr. Posey, Mr. Babin, Mr. Gibbs, Mr. Roe of Tennessee, Mr. Franks of Arizona, Mr. Perry, Mr. Brooks of Alabama, Mrs. Lummis, Mr. LaMalfa, Mr. Zinke, Mr. Grothman, Mr. Buck, Mr. Miller of Florida, Mr. Jody B. Hice of Georgia, Mr. Rooney of Florida, Mr. Chabot, Mr. Wilson of South Carolina, Mr. Stutzman, Mr. Weber of Texas, Mr. Harris, Mr. Walberg, Mr. Harper, Mr. Kelly of Mississippi, Mr. Walker, Mr. Rothfus, Mr. Bost, Mr. Rokita, Mr. Olson, Mr. Palmer, Mr. Allen, and Mr. Renacci) introduced the following bill; which was referred to the Committee on Oversight and Government Reform
		
		A BILL
		To require reciprocity between the District of Columbia and other States and jurisdictions with
			 respect to the ability of individuals to carry certain concealed firearms,
			 and for other purposes.
	
	
 1.Short titleThis Act may be cited as the DC Personal Protection Reciprocity Act. 2.Requiring reciprocity between District of Columbia and other jurisdictions with respect to carrying certain concealed firearms (a)Permitting Nonresidents With Valid Concealed Carry Licenses From Other Jurisdictions To Carry Concealed Pistols in District of ColumbiaSection 5 of the Act of July 8, 1932 (sec. 22–4505, D.C. Official Code) is amended—
 (1)by redesignating subsection (c) as subsection (d); and (2)by inserting after subsection (b) the following new subsection:
					
 (c)The provisions of section 4(a) with respect to pistols shall not apply to an individual who— (1)is not prohibited by Federal law from possessing, transporting, shipping, or receiving a firearm (as defined in section 921(a)(3) of title 18, United States Code);
 (2)is carrying a valid license or permit which is issued pursuant to the law of a State and which permits the individual to carry a concealed firearm (as so defined); and
 (3)is carrying a valid identification document containing a photograph of the individual.. (b)Issuance of Licenses by District of Columbia to Nonresidents (1)Issuance of license to nonresidents holding valid licenses from other jurisdictionsSection 6(a) of such Act (sec. 22–4506, D.C. Official Code) is amended—
 (A)by striking The Chief and inserting (1) The Chief; (B)by striking or of a person having a bona fide residence or place of business within the United States and a license to carry a pistol concealed upon his or her person issued by the lawful authorities of any State or subdivision of the United States,; and
 (C)by adding at the end the following new paragraph:  (2)The Chief shall, upon the application of a person having a bona fide residence or place of business within the United States and a license to carry a pistol concealed upon his or her person issued by the lawful authorities of any State or subdivision of the United States, issue a license to such person to carry a pistol concealed upon his or her person within the District of Columbia for not more than 2 years from the date of issue..
 (2)Issuance of license to nonresidents from States permitting concealed carry without licenseSection 6(b) of such Act (sec. 22–4506(b), D.C. Official Code) is amended by striking ; provided, and all that follows and inserting a period. (c)Reciprocity Agreements With Other States for District of Columbia Residents Holding Valid District of Columbia LicensesSection 6 of such Act (sec. 22–4506, D.C. Official Code) is amended by adding at the end the following new subsection:
				
 (f)The Chief shall enter into reciprocity agreements with each other State that requires such an agreement in order to grant recognition to a license to carry a concealed firearm which is issued by another State..
 3.Effective dateThis Act and the amendments made by this Act shall take effect upon the date of the enactment of this Act, except that the amendments made by section 2(b) shall apply with respect to applications for licenses which are submitted on or after October 23, 2014.
		
